Order entered December 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00444-CR

                                BRANDON GORDY, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00751-T

                                            ORDER
       Before the Court is appellant’s December 23, 2019 motion for a final extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due by January 3, 2020.

       The failure to file a brief by that date will result in the appeal being abated for a hearing

under rule 38.8 without further notice.



                                                      /s/    BILL PEDERSEN, III
                                                             JUSTICE